      Case 2:20-cv-01453-JCJ Document 19 Filed 07/30/21 Page 1 of 1



              IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


KAREN O’CONNOR,                               CIVIL ACTION

                Plaintiff,

          v.
                                              NO.   20-1453
SPEEDWAY SUPERAMERICA LLC,
Individually and d/b/a
SPEEDWAY; and SPEEDWAY LLC,
d/b/a SPEEDWAY #06766,

                Defendants.


                               O R D E R


     AND NOW, this   30th     day of       July         , 2021,

upon consideration of Defendant Speedway LLC’s Motion for

Summary Judgment (Doc. No. 10) and Plaintiff’s Response in

Opposition thereto (Doc. No. 11), it is hereby ORDERED that

Defendant’s Motion is DENIED for the reasons set forth in

the preceding Memorandum Opinion.



                                       BY THE COURT:


                                        s/ J. Curtis Joyner


                                       J. CURTIS JOYNER, J.
